           Case 4:18-cv-00408-BRW Document 30 Filed 10/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JEREMY J. BOUDOIN                                                              PLAINTIFF

VS.                                 4:18-CV-00408-BRW

TERRAL L. HARSSON, individually and
in his official capacity, and JOHN DOES 1-5                                 DEFENDANTS

                                         ORDER

       Based on the Eighth Circuit’s June 22, 2020 Order,1 Defendant’s Motion for Summary

Judgment (Doc. No. 12) is GRANTED. The June 6, 2019 Order (Doc. No. 21) is VACATED to

the extent that it denied summary judgment. This case is DISMISSED.

       IT IS SO ORDERED this 29th day of October, 2020.

                                                  Billy Roy Wilson_________________
                                                  UNITED STATES DISTRICT JUDGE




       1
        Doc. No. 27.

                                              1
